DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  .This office action is in response to the application filed on 10/02/2020. Claims 1-3, 5, 11, and 15-18 are amended. Claim 23 newly added. Claims 1-5, 11, 15-18, and 23 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Terminal Disclaimer

The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 15821255 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-5, 11, 15-18, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
This invention relates to a computer-implemented method of providing security for a software container according to an example of the present disclosure includes receiving a software container image having a software application layer that is encrypted and includes a software application, and having a separate security agent layer that includes a security agent. 
None of the prior art, alone or in combination teaches or suggests the particular combination of steps or elements as recited in the independent claims 1 and 15.  For example, none of the cited prior art, alone or in combination, teaches or suggest based on the request, the first computing device utilizing  the security agent to decrypt the software application layer, create a second cryptographic fingerprint based on the decrypted software application layer, and transmit the second cryptographic fingerprint and the container ID to a security server which is separate from the first computing device; the security server receiving a first cryptographic fingerprint during a first time period occurring prior to the request, and receiving the second cryptographic fingerprint during a second time period that is subsequent to the first time period; the security server comparing the second cryptographic fingerprint to the first cryptographic fingerprint; based on the comparing indicating that the first and second cryptographic signatures match, the security server determining a security policy for the software application based on the container ID and an application type of the software application, and transmitting an indication of the security policy to the first computing device   in view of the other limitations of claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497